 



Exhibit 10.1
CONSENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT
          This CONSENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT (this
“Amendment”) is dated as of October 19, 2006, and is by and among GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, individually as sole
Lender and as Agent for the Lenders (“Agent”), ODYSSEY HEALTHCARE OPERATING A,
LP, a Delaware limited partnership (“OpCoA”), ODYSSEY HEALTHCARE OPERATING B,
LP, a Delaware limited partnership (“OpCoB”), HOSPICE OF THE PALM COAST, INC., a
Florida not for profit corporation (“Palm Coast”; OpCoA, OpCoB and Palm Coast
being referred to together as the “Borrowers” and each individually as a
“Borrower”), and the other Credit Parties signatory hereto.
W I T N E S S E T H:
          WHEREAS, pursuant to that certain Credit Agreement dated as of May 14,
2004, by and among Agent, the Lenders from time to time party thereto
(“Lenders”), Borrowers and the other Credit Parties signatory from time to time
thereto (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement), Agent and
Lenders agreed, subject to the terms and provisions thereof, to provide certain
loans and other financial accommodations to Borrowers;
          WHEREAS, Borrowers have advised Agent and Lenders that OpCoB desires
to form three new wholly-owned subsidiaries, Odyssey HealthCare of Manatee
County, Inc., a Delaware corporation (“Odyssey Manatee County”), Odyssey
HealthCare of Collier County, Inc., a Delaware corporation (“Odyssey Collier
County”), and Odyssey HealthCare of Northwest Florida, Inc. (“Odyssey Northwest
Florida”, and together with Odyssey Manatee County and Odyssey Collier County,
the “New Subsidiaries”); and
          WHEREAS, Borrowers desire that Agent and Lenders (i) consent to the
formation of the New Subsidiaries and (ii) amend the Credit Agreement in certain
respects;
          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
          1. Consent. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties set forth
in Section 5 below, Agent and Lenders hereby consent to the formation of the New
Subsidiaries. The foregoing consent is a limited consent, which shall not be
deemed to constitute a consent or waiver of any other term, provision or
condition of the Credit Agreement or to prejudice any right or remedy that Agent
or Lenders may now have or may have in the future under or in connection with
any of the Loan Documents.
          2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 below, and in reliance on the representations
and warranties set forth in Section 5 below, the Credit Agreement is amended as
follows:

 



--------------------------------------------------------------------------------



 



          (a) Section 5 of Credit Agreement shall be amended by adding a new
Section 5.12 at the end thereof as follows:
          5.12 Non-Guarantor Subsidiaries.
     Upon Agent’s request at any time either after the occurrence and during the
continuance of an Event of Default or during such time that the outstanding
principal amount of the aggregate Revolving Loan and Swing Line Loans exceeds
$5,000,000, each Credit Party shall cause the Non-Guarantor Subsidiaries to
execute a Guaranty, in form and substance reasonably satisfactory to Agent and
shall cause a first priority perfected Lien (subject to Permitted Encumbrances)
to be granted in favor of Agent in all the assets and Stock of the Non-Guarantor
Subsidiaries, and Credit Parties and the Non-Guarantor Subsidiaries shall
execute such documents and take such actions as may be reasonably required by
Agent in connection therewith. For avoidance of doubt, the Credit Parties shall
continue to be obligated to cause the Non-Guarantor Subsidiaries to provide a
Guaranty and grant the Liens described in the immediately preceding sentence
notwithstanding the cure or waiver of the applicable Event of Default or the
outstanding principal amount of the aggregate Revolving Loan and Swing Line
Loans ceasing to exceed $5,000,000, as applicable, at any time after the date
Agent requested the delivery of such Guaranty and the granting of such Liens in
accordance with this Section 5.12.
          (b) Clause (a) of Section 6.1 of Credit Agreement shall be amended and
restated in its entirety as follows:
     (a) form any Subsidiary other than any of the Non-Guarantor Subsidiaries or
acquire any Subsidiary,
          (c) Clause (b) of Section 6.2 of Credit Agreement shall be amended and
restated in its entirety as follows:
     (b) each Credit Party may make and maintain investments in any other Credit
Party; provided, that, (i) the aggregate amount of investments made by Credit
Parties (other than any Non-Guarantor Subsidiary) in Odyssey Fort Worth and
Odyssey Detroit shall not exceed $8,000,000 and (ii) the aggregate amount of
investments made by Credit Parties (other than any Non-Guarantor Subsidiary) in
all Non-Guarantor Subsidiaries (excluding Odyssey Fort Worth and Odyssey
Detroit) shall not exceed $20,000,000;
          (d) Clause (v) of Section 6.3 of Credit Agreement shall be amended and
restated in its entirety as follows:
     (v) (i) Indebtedness consisting of intercompany loans and advances made by
any Credit Party (other than the Non-Guarantor Subsidiaries) to any other Credit
Party, including, without limitation, intercompany loans and

-2-



--------------------------------------------------------------------------------



 



advances evidenced by the promissory notes listed on Disclosure Schedule 6.3
hereto (collectively, the “Intercompany Notes”); provided, that, Credit Parties
shall not make intercompany loans or advances to the Non-Guarantor Subsidiaries
in excess of the respective amounts permitted under Section 6.2(b) less the
amount of any other investments made under Section 6.2(b) and (ii) Subordinated
Indebtedness consisting of intercompany loans and advances made by any
Non-Guarantor Subsidiary to any other Credit Party,
          (e) The following new defined terms are hereby added to Annex A to the
Credit Agreement in their respective alphabetical order:
     “Non-Guarantor Subsidiaries” means Odyssey Fort Worth, Odyssey Detroit,
Odyssey Manatee County, Odyssey Collier County, Odyssey Northwest Florida and
any other Subsidiary that was formed for a purpose other than to acquire any of
the stock or assets of a Target.
     “Odyssey Manatee County” means Odyssey HealthCare of Manatee County, Inc.,
a Delaware corporation.
     “Odyssey Collier County “ means Odyssey HealthCare of Collier County, Inc.,
a Delaware corporation.
     “Odyssey Northwest Florida” means Odyssey HealthCare of Northwest Florida,
Inc., a Delaware corporation.
          3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:
          (a) Agent shall have received this Amendment executed by Borrowers and
the Requisite Lenders; and
          (b) No Default or Event of Default shall have occurred and be
continuing, both before and after giving effect to the provisions of this
Amendment.
          4. References; Effectiveness. Agent, Lenders and Borrowers hereby
agree that, upon the effectiveness of this Amendment, all references to the
Credit Agreement which are contained in any of the other Loan Documents shall
refer to the Credit Agreement as modified by this Amendment.
          5. Representations and Warranties. To induce Lenders to enter into
this Amendment, each Borrower hereby represents and warrants to Lenders that:
          (a) All representations and warranties contained in the Credit
Agreement are true and correct in all material respects on and as of the date of
this Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties remain true and accurate on and as of such
earlier date);

-3-



--------------------------------------------------------------------------------



 



          (b) This Amendment constitutes the legal, valid and binding obligation
of such Borrower and is enforceable against such Borrower in accordance with its
terms;
          (c) There is no Default or Event of Default in existence and none
would result from the consummation of the transactions described in, and the
subject of, this Amendment; and
          (d) The execution and delivery by each Borrower of this Amendment does
not require the consent or approval of any person or entity, except such
consents and approvals as have been obtained.
          6. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment.
          7. Continued Effectiveness. Except as modified hereby, the Credit
Agreement and each of the Loan Documents shall continue in full force and effect
according to its terms and each such Loan Document is hereby ratified in all
respects.
[Signature Pages Follow]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been executed as of the day and
year first written above.

                 
 
                    GENERAL ELECTRIC CAPITAL CORPORATION,         as Agent and
sole Lender    
 
                    By:   /s/ John Dale                       Name: John Dale  
      Title: Duly Authorized Signatory    
 
                    BORROWERS:    
 
                    ODYSSEY HEALTHCARE OPERATING A, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By:   /s/ Douglas B. Cannon    
 
                        Name: Douglas B. Cannon             Title: Senior Vice
President and Chief    
 
          Financial Officer    
 
                    ODYSSEY HEALTHCARE OPERATING B, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By:   /s/ Douglas B. Cannon    
 
                        Name: Douglas B. Cannon             Title: Senior Vice
President and Chief Financial Officer    
 
                    HOSPICE OF THE PALM COAST, INC.    
 
               
 
      By:   /s/ Douglas B. Cannon    
 
                        Name: Douglas B. Cannon             Title: Senior Vice
President and Chief    
 
          Financial Officer    

Signature Page to Consent and Amendment No. 4

 



--------------------------------------------------------------------------------



 



             
 
                CREDIT PARTIES:    
 
                ODYSSEY HEALTHCARE, INC.    
 
           
 
  By:   /s/ Douglas B. Cannon    
 
           
 
  Its:   Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE HOLDING COMPANY    
 
           
 
  By:   /s/ Douglas B. Cannon    
 
           
 
  Its:   Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE GP, LLC    
 
           
 
  By:   /s/ Douglas B. Cannon    
 
           
 
  Its:   Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE LP, LLC    
 
           
 
  By:   /s/ Jean M. Hunn    
 
           
 
  Its:   Manager    
 
  Title        
 
           
 
                ODYSSEY HEALTHCARE MANAGEMENT LP    
 
  By:   Odyssey Healthcare GP, LLC    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Douglas B. Cannon    
 
           
 
  Its:   Manager    
 
  Title        
 
           

Signature Page to Consent and Amendment No. 4

 